18-13374-mew         Doc 147        Filed 12/05/18 Entered 12/05/18 14:26:06                     Main Document
                                                  Pg 1 of 7


 Marc Kieselstein, P.C.                                       James H.M. Sprayregen, P.C
 Cristine Pirro Schwarzman                                    Adam C. Paul, P.C. (admitted pro hac vice)
 KIRKLAND & ELLIS LLP                                         W. Benjamin Winger (admitted pro hac vice)
 KIRKLAND & ELLIS INTERNATIONAL LLP                           KIRKLAND & ELLIS LLP
 601 Lexington Avenue                                         KIRKLAND & ELLIS INTERNATIONAL LLP
 New York, New York 10022                                     300 North LaSalle Street
 Telephone:       (212) 446-4800                              Chicago, Illinois 60654
 Facsimile:       (212) 446-4900                              Telephone:      (312) 862-2000
                                                              Facsimile:      (312) 862-2200

 Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                   )
 In re:                                                            ) Chapter 11
                                                                   )
 AEGEAN MARINE PETROLEUM NETWORK                                   ) Case No. 18-13374 (MEW)
 INC., et al.,1
                                                                   )
                           Debtors.                                ) (Jointly Administered)
                                                                   )

                      AGENDA FOR HEARING TO BE HELD
             DECEMBER 7, 2018, AT 1:00 P.M. (PREVAILING EASTERN TIME)

 Time and Date of Hearing: December 7, 2018, at 1:00 p.m. (prevailing Eastern Time)

 Location of Hearing:              The Honorable Judge Michael E. Wiles
                                   United States Bankruptcy Court for the Southern District of New York
                                   Alexander Hamilton Custom House
                                   One Bowling Green, Courtroom 617
                                   New York, New York 10004
 Copies of Motions:                A copy of each pleading can be viewed on the Court’s website at
                                   http://www.nysb.uscourts.gov and the website of the Debtors’
                                   proposed notice and claims agent, Epiq Bankruptcy Solutions LLC, at
                                   http://dm.epiq11.com/aegean. Further information may be obtained
                                   via email at aegean@epiqglobal.com or by calling 212-225-9200.



 1
     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four
     digits of their tax identification, registration, or like numbers is not provided herein. A complete list of such
     information may be obtained on the website of the Debtors’ proposed claims and noticing agent at
     http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering (USA) LLC’s principal place of
     business and the Debtors’ service address in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New
     York, New York 10017.
18-13374-mew        Doc 147   Filed 12/05/18 Entered 12/05/18 14:26:06           Main Document
                                            Pg 2 of 7


 I.   Contested Matters

               1.      DIP Motion. Debtors’ Motion for Entry of Interim and Final Orders
                       Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507
                       (I) Authorizing the Debtors to Obtain Senior Secured Priming
                       Superpriority Postpetition Financing, (II) Granting Liens and Superpriority
                       Administrative Expense Claims, (III) Authorizing Use of Cash Collateral,
                       (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay,
                       (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief
                       [Docket No. 17].

                       Objection Deadline: November 27, 2018, at 4:00 p.m. (prevailing Eastern
                       Time).

                       Responses Received:

                       A.     Objection of the Official Committee of Unsecured Creditors of
                              Aegean Marine Petroleum Network Inc., et al. to the Debtors’ DIP
                              Financing Motion [Docket No. 113].

                       B.     Declaration of Michael Genereux in Support of the Committees
                              Objections to the Debtors' Sale Motion and DIP Financing Motion
                              [Docket No. 114].

                       Replies Filed:

                       A.     Debtors’ Reply in Support of the Debtors’ Motion for Entry of
                              Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362,
                              363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain
                              Senior Secured Priming Superpriority Postpetition Financing,
                              (II) Granting Liens and Superpriority Administrative Expense
                              Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting
                              Adequate Protection, (V) Modifying the Automatic Stay,
                              (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief
                              [Docket No. 146].

                       Related Documents:

                       A.     Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,
                              503, and 507 (I) Authorizing the Debtors to Obtain Senior Secured
                              Priming Superpriority Postpetition Financing, (II) Granting Liens
                              and      Superpriority    Administrative     Expense      Claims,
                              (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate
                              Protection, (V) Modifying the Automatic Stay, (VI) Scheduling a
                              Final Hearing, and (VII) Granting Related Relief [Docket No. 51].

                       B.     Interim Order (I) Granting Adequate Protection to Aegean Baltic
                              Bank S.A., as Agent (II) Authorizing Use of Cash Collateral,
18-13374-mew        Doc 147   Filed 12/05/18 Entered 12/05/18 14:26:06         Main Document
                                            Pg 3 of 7


                              (III) Modifying the Automatic Stay, and (IV) Granting Related
                              Relief [Docket No. 63].

                       C.     Interim Order (I) Granting Adequate Protection to National Bank
                              of Greece, S.A., as Agent (II) Authorizing Use of Cash Collateral,
                              (III) Modifying the Automatic Stay, and (IV) Granting Related
                              Relief [Docket No. 64].

                       D.     Interim Order (I) Granting Adequate Protection to United Arab
                              Bank P.J.S.C., (II) Authorizing Use of Cash Collateral,
                              (III) Modifying the Automatic Stay, and (IV) Granting Related
                              Relief [Docket No. 68].

                       E.     Notice of Final DIP Hearing [Docket No. 78].

                       F.     Declaration of Andrew D. Hede in Support of (A) Debtors’ Motion
                              for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
                              Sections 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the
                              Debtors to Obtain Senior Secured Priming Superpriority
                              Postpetition Financing, (II) Granting Liens and Superpriority
                              Administrative Expense Claims, (III) Authorizing Use of Cash
                              Collateral, (IV) Granting Adequate Protection, (V) Modifying the
                              Automatic Stay, (VI) Scheduling a Final Hearing, and
                              (VII) Granting Related Relief, and (B) Debtors’ Motion for Entry
                              of an Order (I) Establishing Bidding Procedures and Section 365
                              Procedures, (II) Approving the Sale of Substantially all the
                              Debtors’ Assets, (III) Authorizing the Entry into and Performance
                              Under the Stalking Horse Asset Purchase Agreement, and
                              (IV) Granting Related Relief [Docket No. 125].

                       G.     Notice of Adjournment of Hearing and (II) Revised Hearing Time
                              and Location [Docket No. 143].

                       H.     Notice of Filing of Final Order (I) Authorizing the Debtors to
                              Obtain Senior Secured Priming Superpriority Postpetition
                              Financing, (II) Granting Liens and Superpriority Administrative
                              Expense Claims, (III) Authorizing Use of Cash Collateral,
                              (IV) Granting Adequate Protection, (V) Modifying the Automatic
                              Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
                              Relief [Docket No. 144].

                       Status: This matter is going forward.

               2.      Bidding Procedures Motion. Debtors’ Motion for Entry of an Order
                       (I) Establishing Bidding Procedures and Section 365 Procedures,
                       (II) Approving the Sale of Substantially All of the Debtors’ Assets,
                       (III) Authorizing the Entry into and Performance Under the Stalking Horse
18-13374-mew   Doc 147   Filed 12/05/18 Entered 12/05/18 14:26:06          Main Document
                                       Pg 4 of 7


                  Asset Purchase Agreement, and (IV) Granting Related Relief [Docket
                  No. 59].

                  Objection Deadline: November 27, 2018, at 4:00 p.m. (prevailing Eastern
                  Time).

                  Responses Received:

                  A.     Objection to Debtors’ Motion for Entry of an Order
                         (I) Establishing Bidding Procedures and Section 365 Procedures,
                         (II) Approving the Sale of Substantially All of the Debtors’ Assets,
                         (III) Authorizing the Entry Into and Performance Under the
                         Stalking Horse Asset Purchase Agreement, and (IV) Granting
                         Related Relief [Docket No. 112].

                   B.    Declaration of Michael Genereux in Support of the Committees
                         Objections to the Debtors’ Sale Motion and DIP Financing Motion
                         [Docket No. 114].

                  Replies Filed:

                  C.     Debtors’ Reply in Support of Their Motion for Entry of an Order
                         (I) Establishing Bidding Procedures and Section 365 Procedures,
                         (II) Approving the Sale of Substantially all of the Debtors’ Assets,
                         (III) Authorizing the Entry into and Performance Under the
                         Stalking Horse Asset Purchase Agreement, and (IV) Granting
                         Related Relief [Docket No. 122].

                  D.     Statement of Mercuria in Support of the Proposed Bidding
                         Procedures and Reply to the Committee’s Objection [Docket No.
                         123].

                  Related Documents:

                  A.     Notice of Debtors’ Motion for Entry of an Order (I) Establishing
                         Bidding Procedures and Section 365 Procedures, (II) Approving
                         the Sale of Substantially All of the Debtors’ Assets,
                         (III) Authorizing the Entry Into and Performance Under the
                         Stalking Horse Asset Purchase Agreement, and (IV) Granting
                         Related Relief [Docket No. 76].

                  B.     Order (I) Authorizing the Debtors to File the Schedules to the
                         Stalking Horse Asset Purchase Agreement in Redacted Form and
                         (II) Granting Related Relief [Docket No. 116].

                  C.     Notice of Filing of Revised Bidding Procedures Order [Docket No.
                         124].
18-13374-mew        Doc 147   Filed 12/05/18 Entered 12/05/18 14:26:06         Main Document
                                            Pg 5 of 7


                       D.     Declaration of Andrew D. Hede in Support of (A) Debtors’ Motion
                              for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
                              Sections 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the
                              Debtors to Obtain Senior Secured Priming Superpriority
                              Postpetition Financing, (II) Granting Liens and Superpriority
                              Administrative Expense Claims, (III) Authorizing Use of Cash
                              Collateral, (IV) Granting Adequate Protection, (V) Modifying the
                              Automatic Stay, (VI) Scheduling a Final Hearing, and
                              (VII) Granting Related Relief, and (B) Debtors’ Motion for Entry
                              of an Order (I) Establishing Bidding Procedures and Section 365
                              Procedures, (II) Approving the Sale of Substantially all the
                              Debtors’ Assets, (III) Authorizing the Entry into and Performance
                              Under the Stalking Horse Asset Purchase Agreement, and
                              (IV) Granting Related Relief [Docket No. 125].

                       Status: This matter is going forward.

               3.      Cash Management Motion. Debtors’ Motion for Entry of Interim and
                       Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their
                       Cash Management System and Maintain Existing Bank Accounts and
                       (B) Continue to Perform Intercompany Transactions and (II) Granting
                       Related Relief [Docket No. 4].

                       Objection Deadline: November 27, 2018, at 4:00 p.m. (prevailing Eastern
                       Time).

                       Responses Received:

                       A.     Limited Objection of the Official Committee of Unsecured
                              Creditors of Aegean Marine Petroleum Network, Inc., et al. to the
                              Debtors Cash Management Motion [Docket No. 110].

                       Replies Filed:

                       A.     Debtors’ Omnibus Reply in Support of Their Hedging and Cash
                              Management Motions [Docket No. 121].

                       Related Documents:

                       A.     Interim Order (I) Authorizing the Debtors to (A) Continue to
                              Operate Their Cash Management System and Maintain Existing
                              Bank Accounts and (B) Continue to Perform Intercompany
                              Transactions and (II) Granting Related Relief [Docket No. 53].

                       B.     Notice of Second Day Hearing to be Held on December 4, 2018, at
                              11:00 a.m. (prevailing Eastern Time) [Docket No. 79].

                       Status: This matter is going forward.
18-13374-mew        Doc 147   Filed 12/05/18 Entered 12/05/18 14:26:06          Main Document
                                            Pg 6 of 7


               4.      Hedging Motion. Debtors’ Motion for Entry of Interim and Final Orders
                       (I) Authorizing the Debtors to (A) Continue Prepetition Hedging Practices,
                       (B) Commence Postpetition Hedging Practices, (C) Grant Superpriority
                       Claims, and (D) Pay Prepetition Hedging Obligations, and (II) Granting
                       Related Relief [Docket No. 6].

                       Objection Deadline: November 27, 2018, at 4:00 p.m. (prevailing Eastern
                       Time).

                       Responses Received:

                       A.     Limited Objection of the Official Committee of Unsecured
                              Creditors of Aegean Marine Petroleum Network Inc., et al. to the
                              Debtors’ Hedging Motion [Docket No. 111].

                       Replies Filed:

                       A.     Debtors’ Omnibus Reply in Support of Their Hedging and Cash
                              Management Motions [Docket No. 121].

                       Related Documents:

                       A.     Notice of Second Day Hearing to be Held on December 4, 2018, at
                              11:00 a.m. (prevailing Eastern Time) [Docket No. 79].

                       B.     Interim Order (I) Authorizing the Debtors to (A) Continue
                              Prepetition Hedging Practices, (B) Commence Postpetition
                              Hedging Practices, (C) Grant Superpriority Claims, and (D) Pay
                              Prepetition Hedging Obligations, and (II) Granting Related Relief
                              [Docket No. 83].

                       Status: This matter is going forward.
18-13374-mew    Doc 147    Filed 12/05/18 Entered 12/05/18 14:26:06      Main Document
                                         Pg 7 of 7


 New York, New York                     /s/ Marc Kieselstein, P.C.
 Dated: December 5, 2018                Marc Kieselstein, P.C.
                                        Cristine Pirro
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL
                                        LLP
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone:     (212) 446-4800
                                        Facsimile:     (212) 446-4900
                                        - and -
                                        James H.M. Sprayregen, P.C.
                                        Adam C. Paul, P.C. (admitted pro hac vice)
                                        W. Benjamin Winger (admitted pro hac vice)
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL
                                        LLP
                                        300 North LaSalle Street
                                        Chicago, Illinois 60654
                                        Telephone:     (312) 862-2000
                                        Facsimile:     (312) 862-2200

                                        Counsel to the Debtors and Debtors in Possession
